Citation Nr: 1526802	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a Travel Board hearing in February 2014 before the undersigned.  A Board Hearing Transcript (Tr.) is of record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was noted when the Veteran was examined, accepted, and enrolled into service.

2.  The Veteran's current bilateral hearing loss disability was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.322, 3.385 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has bilateral hearing loss which was caused or aggravated by both an in-service ear disease and noise exposure during service.  The Veteran testified in February 2014 that he worked with jet aircraft on the flight line.  He described how he took part in skirmishes with the enemy and was close to significant rocket noise during the Tet Offensive.  Board Hearing Tr. 4-6.  The Veteran also testified that in August 1966 he was hospitalized due to an injury to the bilateral ears.  Board Hearing Tr. 9.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

An April 2011 VA examination report indicates that the Veteran has a sensorineural hearing loss disability in conformity with VA standards.  See 38 C.F.R. § 3.385.  The first service connection element is met.  See Shedden, 381 F.3d at 1167.

The Veteran was noted to have a hearing loss disability at entrance to service.  The Veteran's April 1966 entrance examination contains audiometric test results indicating preexisting hearing loss in both the right and left ears of sufficient severity to qualify as a hearing loss disability under 38 C.F.R. § 3.385.  The Board notes that for service department examinations conducted on October 31, 1967 or earlier, audiometric testing was generally conducted using American Standards Association (ASA) measurements; however, VA currently uses International Standards Organization (ISO) measurements for audiometric results.  The findings of the April 1966 audiometric testing must therefore be converted from ASA to ISO measurements before they can be compared with the findings of later audiometric test results.

At the Veteran's April 1966 enlistment examination, audiometric test results revealed pure tone thresholds, in decibels with ISO units in parentheses, of the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
40 (50)
35 (40)
LEFT
5 (20)
10 (20)
25 (35)
45 (55)
35 (40)

Thus, as a bilateral hearing loss disability was found at the Veteran's enlistment examination, it is considered to have preexisted the appellant's period of active duty.  38 C.F.R. § 3.304(b).  Therefore, the presumption of soundness does not apply, as a bilateral hearing loss disability was noted at entrance into service.  

When a preexisting disorder is noted upon entry into service, service connection may still be granted based on aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).  An increase in disability for a non-combat veteran, as is the case here, must be more than a temporary flare-up.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

During the Veteran's service, the service treatment records confirm that he experienced a sudden and severe loss of hearing in August 1966 which was diagnosed as severe bilateral otitis.  In an October 1966 evaluation, the Veteran reported having continued decrease in hearing acuity, ringing in both ears, and a daily period of vertigo.  Various audiometric testing from August, September, and October 1966 show greatly decreased hearing ability from that which was demonstrated at the Veteran's April 1966 entrance examination, including findings of pure tone thresholds of 55 to 90 decibels at 500 to 4000 Hertz in October 1966.  

The Veteran complained of decreased hearing in service in April 1967.  On an audiometric test, puretone thresholds, in decibels and ISO units in parentheses, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
15 (25)
45 (55)
45 (50)
LEFT
5 (20)
15 (25)
25 (35)
50 (60)
45 (50)

The Veteran had no further complaints about his hearing loss recorded during service.  The Veteran's April 1970 separation examination shows pure tone thresholds, in decibels, that actually show improved results from that which was shown at the April 1966 entrance examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
45
35
LEFT
5
5
15
35
5

In the years immediately following his separation from service, the Veteran also underwent audiometric testing in October 1971 and August 1972 for the Marine Corps Reserve.  October 1971 audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
60
50
LEFT
15
20
40
55
25


August 1972 audiometric testing showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
65
65
LEFT
25
30
35
55
50

The record shows an increase in disability.  While there is variance in the audiometric scores, the scores are generally higher than at service entrance except for the April 1970 test.  Although these increases are small, they are present in late 1966, April 1967, October 1971, and August 1972 scores.  The Board finds that the evidence shows that the Veteran's preexisting hearing loss disability increased during service.  See Davis, 276 F.3d at 1345.  Accordingly, the presumption of aggravation attaches.  38 C.F.R. § 3.306.  Clear and unmistakable evidence demonstrating that the increase was due to the natural progress of the disease is required to rebut this presumption.  See Cotant v. Principi, 17 Vet. App. 116, 130-31 (2003).  

In April 2011, the Veteran was afforded a VA audiology examination.  The examiner indicated that the Veteran had a bilateral hearing loss disorder noted at entry.  He acknowledged the increase in severity in August, September, and October 1966, but attributed to the complications of an infection, which did not result in permanent increase in the disability because there was no significant shift in thresholds between the April 1966 entrance examination and the April 1970 separation examination.  The examiner did not discuss the Veteran's October 1971 and August 1972 evaluations.  Of note, the examiner phrased his opinion in terms of "at least as likely as not."

The Board also notes that the Veteran's DD Form 214 shows that his primary occupational specialty was aviation ordnanceman, and his training includes certifications in Bullpup missile, gun pod, and Shrike missile.  The Board finds that significant acoustic trauma is consistent with the conditions and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  

After considering all of the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that evidence does not clearly and unmistakably establish that the increase in hearing loss disability was the natural progress of the disease or that the Veteran's preexisting hearing loss disability was permanently worsened during his active duty service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).  The April 2011 examination opinion compared the entrance to separation audiometric scores, but did not address the quality of the separation scores in light of the October 1971 and August 1972 Reserve service evaluations.  As a result, the Board cannot conclude that all evidence before, during, and after has been appropriately considered in this medical opinion.  Moreover, he offered an opinion going to an incorrect standard of proof, equipoise rather than clear and unmistakable.  The Board therefore finds that the April 2011 examination opinion is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board concludes that the presumption of aggravation is not rebutted.  The in-service aggravation element is, therefore, established.  See Shedden, at 1167.  

As to the element of a nexus between the current disability and the in-service aggravation, the Veteran has testified that he had persistently worsened hearing acuity after service and to the present.  The Veteran is, of course, competent to report diminished hearing acuity.  There is no specific reason on the record to find him not credible.  The Board finds that the Veteran's statements are sufficient to establish that the severity of the current disability is related to the in-service aggravation of bilateral hearing loss.  See Shedden, at 1167.

In light of the current disability, the in-service aggravation of the disorder, and the Veteran's competent and credible testimony of persistently worsened hearing acuity since service, the Board concludes that the criteria for service connection are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.
REMAND

The Veteran also contends that he has hypertension which was caused or aggravated by his service-connected diabetes mellitus.  The Veteran testified in February 2014 that he was diagnosed with hypertension around the same time as his diagnosis of diabetes mellitus and that he was told by his treating physician that diabetes mellitus caused his hypertension.  Board Hearing Tr. 14.

Although the Veteran was provided an April 2011 VA examination and a June 2012 supplemental medical opinion, the Board must remand for additional medical comment.  The April 2011 examination provider noted that the Veteran's hypertension was not worsened or increased by diabetes mellitus, he provided no explanation for this finding, and this opinion is thus inadequate for deciding the current issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2012 opinion did not address whether the Veteran's hypertension had been aggravated by his service-connected diabetes mellitus.  The question of aggravation is an integral part of a secondary service connection claim.  See 38 C.F.R. § 3.310(b).

The Board also notes that the Veteran served in the Republic of Vietnam, and thus is presumed to have been exposed to herbicides in service.  The National Academy of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012.  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  As such, a medical opinion is needed on whether the Veteran's hypertension is related his in-service herbicide exposure.

The Veteran receives treatment at the VA Medical Center in Mountain Home, Tennessee.  The most recent treatment records in the claims file were obtained in July 2012.  To ensure a complete record on appeal, the Board instructs that all VA treatment records since July 2012 be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  All treatment records from the VA Medical Center in Mountain Home, Tennessee from July 2012 to the present should be obtained and associated with the claims file.

2.  Send the Veteran's claims file for an addendum medical opinion.  After a thorough review of the claims file and medical history, the examiner is requested to provide opinions on the following questions:  

* Is the Veteran's hypertension at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension related to his service, to include whether it is a result of his presumed exposure to herbicides while stationed in Vietnam?  In providing this opinion, the examiner should review the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012 which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

* Is at least as likely as not that the Veteran's hypertension has been aggravated (permanently worsened beyond the natural progression) by his service-connected diabetes mellitus?

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.  If an examination is necessary to provide an opinion, one should be provided to the Veteran.

3.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


